Filed 8/21/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


PALM FINANCE CORPORATION,                B288017

       Plaintiff and Respondent,         (Los Angeles County
                                         Super. Ct. No. SC125899)
v.
                                         ORDER MODIFYING
PARALLEL MEDIA, LLC,                     OPINION

       Defendant and Appellant.          [No change in judgment]


THE COURT:

     The opinion filed on August 7, 2019, in the above-entitled
matter is modified as follows:

      On page 3, last paragraph, delete the last sentence: “A
court could judicially notice these facts.”

       There is no change in judgment.



____________________________________________________________
BIGELOW, P. J.              GRIMES, J.            WILEY, J.
Filed 8/7/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


PALM FINANCE CORPORATION,            B288017

        Plaintiff and Respondent,    (Los Angeles County Super. Ct.
                                      No. SC125899)
v.

PARALLEL MEDIA LLC,

        Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Gerald Rosenberg, Judge. Affirmed.
      Heath Steinbeck, Steven Alan Heath, and Uyen N. Nguyen
for Defendant and Appellant.
      Hawley, Troxell, Ennis & Hawley and John F. Kurtz for
Plaintiff and Respondent.
                   __________________________
       Palm Finance Corporation sued Parallel Media, LLC to
enforce a judgment obtained in the Senior Courts of England and
Wales. The sole issue on appeal is the admissibility of a
document titled Final Costs Certificate. The trial court rightly
admitted this document under Evidence Code section 1452,
subdivision (c), so we affirm. Statutory citations are to that code.
       On its face, this Final Costs Certificate purports to be a
court document from the Senior Courts of England and Wales
ordering Parallel Media pay a specific sum to Palm Finance. The
document informs readers “The Senior Courts Costs Office at the
Royal Courts of Justice Strand, London WC2A 2LL is open
between 10 am and 4:30 pm Monday to Friday.”
       This Final Costs Certificate is just one page. The upper
right corner states: “In the High Court of Justice, Senior Courts
Costs Office.” The date is listed as “2nd July 2013.”
       In the upper left corner are these words: “Final Costs
Certificate, To the Applicant’s Solicitor.” The document identifies
“Applicant” as Parallel Media. Palm Finance is the third
“Respondent.” The document also lists other respondents.
       The text of the Final Costs Certificate addresses itself to
Parallel Media as Applicant and reads: “In accordance with the
Order dated 27th July 2012, Upon the 3rd Respondent filing a
completed bill of costs in this claim. Costs Officer Pigott has
assessed the total costs as £37,644.01 including £2,677.50 for the
cost of the assessment. You [Parallel Media] must pay the sum of
£37,644.50 to the 3rd Respondent [Palm Finance] with 21 days
from the date of this order. . . .”
       The Final Cost Certificate has an “Address for Payment, To
The 3rd Respondent’s Solicitors, Isadore Goldman, Solicitors, 12
Bridewell Place, London EC4V 6AP.”




                                 2
         The document has instructions on “How to Pay,” including
“PAYMENT(S) MUST BE MADE to the person named at the
address for payment quoting their reference and the court case
number.”
         The Final Costs Certificate has no signature line or
signature but bears a red stamp mark near the top. This circular
red stamp is about two inches in diameter, with these words in a
circular pattern: “* SENIOR COURTS OF ENGLAND AND
WALES * COSTS OFFICE.” In the middle of the circle is “-2
JUL 2013.” Above that date is a symbol of a crown.
         Without supporting witness testimony to authenticate it,
the trial court properly admitted this document, by virtue of
section 1452.
         A party seeking to introduce a writing must authenticate it.
(§ 1401.) One authenticates a writing by establishing it is what
the proponent says it is, either by introducing evidence or by any
other means provided by law. (§ 1400, subd. (b).) One other
means provided by law is the presumption section 1452 affords.
(Cal. Law Revision Com. com., 29B West’s Ann. Evid. Code (1966
ed.) foll. § 1400, p. 389.)
         Section 1452, subdivision (c) provides “[a] seal is presumed
to be genuine and its use authorized if it purports to be the seal of
. . . [a] nation recognized by the executive power of the United
States or a department, agency, or officer of such nation.” This
presumption affects the burden of producing evidence. (§ 1450.)
         There is no dispute that England and Wales are nations
“recognized by the executive power of the United States,” and
that the “High Court of Justice” is a department or agency of
England and Wales. A court could judicially notice these facts.




                                 3
       Because the seal on this document purports to be of an
agency of a nation recognized by the executive power of the
United States, subdivision (c) of section 1452 creates a
presumption this seal is genuine and its use is authorized.
Without more, this document is presumptively admissible.
       The Law Revision Commission Comments spell out the
common sense of this rule about presumptions. A judge cannot
judicially notice the authenticity of a writing purporting to be an
official writing unless the authenticity of this writing is “of such
common knowledge” that it cannot reasonably be the subject of
dispute. (§ 452, subd. (g).) This particular document could not
itself be the subject of judicial notice because someone could have
manufactured something looking just like it on a computer or by
other means. Judicial notice would place admissibility beyond
challenge, for the parties may not dispute a matter that has been
judicially noticed. (Cal. Law Revision Com. com., 29B West’s
Ann. Evid. Code (1966 ed.) foll. § 1452, p. 427.) Section 1452
provides that an official seal like the one in this case is presumed
to be genuine and authorized, unless and until competing
evidence is introduced sufficient to sustain a finding that it is not
genuine or authorized. This procedure dispenses with the
necessity for proof of authenticity when there is no real dispute
as to such authenticity, and it also assures the parties the right
to contest the authenticity of official writings when there is a real
dispute as to such authenticity. (Cal. Law Revision Com. com.,
29B West’s Ann. Evid. Code (1966 ed.) foll. § 1452, p. 427.)
       Parallel Media has never contested the notion a foreign
proceeding actually did occur, which culminated in a money
judgment against it. Nor has Parallel Media offered any evidence
or made any offer of proof that this Final Cost Certificate lacks




                                 4
authenticity. Parallel Media rather has merely, and incorrectly,
insisted Palm Finance must do more to authenticate this
document. Parallel Media’s erroneous argument rests on a
misunderstanding of Section 1452, which Palm Finance has
satisfied.
       Parallel Media cites a decision that cannot alter this
analysis. That opinion is Jacobson v. Gourley (2000) 83
Cal. App. 4th 1331, 1334–1335 (Jacobson), which held a stamped
police report about an individual’s blood alcohol level was
inadmissible in a proceeding about whether that person’s license
should be suspended. Jacobson concluded section 1452 did not
encompass the stamped report because the report was not signed
by anyone, and therefore the emblem stamped upon the report
was not a seal.
       We reject the application of Jacobson’s logic to this case.
Jacobson did not cite the Law Revision Commission Comments to
section 1452, which explain how section 1452’s procedure
dispenses with the necessity for proof when authenticity is
undisputed, and also assures the parties the right to contest
authenticity when there is a dispute. Nor did Jacobson evaluate
sections 1453 and 1454, which create presumptions about
domestic and foreign official signatures that differ from section
1452’s presumption about seals. The presumption about seals is
different than, and independent of, the presumptions about
signatures.




                                5
                       DISPOSITION
     The judgment is affirmed. Costs to Palm Finance
Corporation.


                                       WILEY, J.

WE CONCUR:


           BIGELOW, P. J.




           GRIMES, J.




                              6